Napton, Judge,
delivered the opinion of the court.
There is no bill of exceptions in this case properly in the record according to the settled rule of this court. The plaintiff was allowed twenty days within which to file his bill of exceptions after *99the adjournment of court, which occurred on the 12th November, and the bill was not filed till the 5th day of December. (See West vs. Fowler, 59 Mo. 40.)
The judgment must therefore he affirmed.
The’ other judges concur, except Judge Tories, who is absent.